      Case 2:17-cv-10721-JTM-JVM Document 411 Filed 06/02/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA
 RENATA SINGLETON,
 LAZONIA BAHAM,
 TIFFANY LACROIX,                                       Civil Action No.: 2:17-cv-10721
                  Plaintiff,
 v.                                                     Section H
                                                        Judge Jane Triche Milazzo
 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans               Division 1
 Parish; GRAYMOND MARTIN and LAURA                      Magistrate Judge Janis van Meerveld
 RODRIGUE; in their individual capacities,
                         Defendants.


                       MOTION FOR PRO HAC VICE ADMISSION
       Pursuant to Local Rules of the United States District Court for the Eastern District of

Louisiana, I, Stephanie Willis, hereby move this Court for an Order authorizing Nora Ahmed to

practice Pro Hac Vice as counsel for the Plaintiffs in the above-captioned action.

Pursuant to the Local Rules, the following documents are attached:

       1. Declaration of Nora Ahmed in support of Motion for Admission Pro Hac Vice,

       Exhibit A;

       2. Certificate of Good Standing for Nora Ahmed from the State Supreme Court of New

       York, Exhibit B;

       3. Ms. Ahmed’s completed Consent to Electronic Filing Form, Exhibit C; and

       4. Proposed Order.

Dated: June 2, 2021                          Respectfully submitted,

                                              /s/ Stephanie Willis
                                             Stephanie Willis, LA Bar No. 31834
                                             ACLU FOUNDATION OF LOUISIANA
                                             1340 Poydras St., Suite 2160
                                             New Orleans, Louisiana 70112
                                             Telephone: (504) 522-0628
                                             swillis@laaclu.org
      Case 2:17-cv-10721-JTM-JVM Document 411 Filed 06/02/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE
        I hereby certify that on this 2nd day of June 2021 I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which I understand will send a notice of

electronic filing to all parties of record.

                                               /s/ Stephanie Willis
                                              Stephanie Willis
